194 Ga. App. 354 (1990)
391 S.E.2d 143
CLAY
v.
THE STATE.
A89A1898.
Court of Appeals of Georgia.
Decided January 30, 1990.
Short & Fowler, Thomas S. Bishop, for appellant.
H. Lamar Cole, District Attorney, Charles M. Stines, Assistant District Attorney, for appellee.
BEASLEY, Judge.
Defendant, convicted of violation of the Georgia Controlled Substances Act, OCGA § 16-13-30 (b), appeals from a judgment entered May 9, 1989. His notice of appeal was filed on the 31st day thereafter, June 9, 1989. No motion for an out-of-time appeal was filed.
The out-of-time appeal must be dismissed for failure to follow OCGA § 5-6-38 (a). Paytee v. State, 190 Ga. App. 291 (380 SE2d 92) (1989); see Jones v. Perkins, 192 Ga. App. 343 (384 SE2d 927) (1989).
Appeal dismissed. Carley, C. J., and McMurray, P. J., concur.